ON APPLICATION FOR REHEARING
Decided Dec 20, 1935
By THE COURT
The above-entitled cause is now being determined on plaintiff in error’s application for rehearing. Counsel for plaintiff in error, in support of the application, files a five page memorandum and this is later supplemented by a three page memorandum. We have carefully examined this brief, together with authorities cited.
In the main we have no quai'-rel with counsel, nor with any of the authorities on the principles of law presented and announced.
Counsel assume that Mary Elias should be held responsible for any and everything done by Clifton Caryl, Prosecuting Attorney of Union County, Ohio. The correct statement of law is that a client is lia,ble for the acts of her attorney performed within the scope of his authority. A c'ient is not liable for illegal acts, unless it be shown that she participated therein or had knowledge thereof. This was not shown in the instant case. This principle is announced and will be found in the text in Ohio Jurisprudence, Volume 4, trader title “Attorney-at-Law,” §39, last paragraph:
“A client is not responsible for any illegal action taken by his attorney, which he did not advise, consent to, or participate in, and which was not justified by any authority he had given.”
In support of this text is cited the case of Mefford v State, 13 Oh Ap 106.
It must be borne in mind that Mrs. Ehas’ name does not appear as a party in any of the proceedings instituted by the prosecuting attorney. He makes party plaintiff the State of Ohio and signs his individual name to the affidavit. We reiterate what was stated in the original opinion that this action was illegal, unauthorized and unwarranted. In the absence of any evidence it would be improper to assume that Mrs. Elias was a party to any of these proceedings, Counsel might have called her for *202cross-examination and thereby ascertained just what connection she had, if any, with the unauthorized action. Furthermore, he might have taken the deposition of the prosecuting attorney or called him as a witness and thereby have presented direct testimony.
In the absence of such testimony, under the state of the record no inference can arise binding Mrs. Elias.
We adhere to the original opinion and the motion for rehearing will be overruled. Exceptions will be allowed.
BARNES, PJ, HORNBECK and BOD'EY, JJ, concur.